MEMORANDUM *
The Early Retirement Incentives Program was not under serious consideration until after Reimering’s retirement. Reimering never made a specific inquiry about a possible plan enhancement, and defendants therefore had no duty to inform him of sporadic discussions of the subject. See Bins v. Exxon Co. U.S.A., 220 F.3d 1042, 1048-49 (9th Cir.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.